Title: To Thomas Jefferson from Michael Morphy, 18 September 1793
From: Morphy, Michael
To: Jefferson, Thomas


Málaga, 18 Sep. 1793. He confirms what he wrote on 30 July, since which there has been nothing in this consulate worth mentioning. On 16 Aug. the Algerine cruisers, which are constantly on this coast, captured the Laurel, a small empty Philadelphia sloop bound for here from Cádiz, whose master and crew escaped and landed safely. By virtue of a private treaty in train for some time with Admiral Hood, the people of Toulon have proclaimed Louis XVII, hoisted the white flag, and surrendered the port to the British and Spanish fleets under whose protection they will remain until order is restored in France. Twenty-eight French ships of the line and nine frigates were reportedly in that port, from which Admiral Truguet and many of his officers have retired to France. Troops are heading to Toulon from most Spanish ports, including about 2,000 who will leave here in three or four days and reportedly three British regiments from Gibraltar. He encloses a copy of a treaty of alliance beween Great Britain and Spain, the original printed text in both languages having only arrived yesterday from Madrid. Political divisions and royalism are growing so strong in France that it is generally thought there will be a suspension of arms before the year ends—a welcome prospect for trading nations. Few American ships appear here; the only two now loading for America are the Augusta, Benjamin Richards, for New York, and the brigantine Joseph, Thomas Dissmore, for Boston. Because of the penchant for secrecy among merchants and ship masters, who conceal the destinations, quantity, and quality of their cargoes from each other, he cannot keep a register and furnish the accounts required by the United States until the subjects are ordered to produce their manifests and swear to the contents after the English practice, which is a sure method to prevent smuggling.
